SCALIA, Circuit Judge,
concurring in result:
The chancellor’s foot has never been considered a particularly satisfactory unit of measure, even for matters of relatively small public consequence. It is regrettable to see it applied, now for the fourth time in a panel opinion of this court, as a substitute for the doctrine of standing in marking off the separation of powers. I write separatély because, while agreeing that we should abstain from deciding this dispute, I *126view that abstention to be the result not of our discretion but of constitutional command. As the District Court correctly-found, these plaintiffs have no standing to press their grievance before this Branch.
I. Standing
This is not a suit between two individuals regarding action taken by them in their private capacities; nor a suit between an individual and an officer of one or another Branch of government regarding the effect of a governmental act or decree upon the individual’s private activities. It is a purely intragovernmental dispute between certain members of one house of the Legislative Branch and — in decreasing order of proximity — (1) their own colleagues, (2) the other house of the same Branch, and (3) the Executive Branch, concerning the proper workings of the Legislative Branch under the Constitution. Such a dispute has no place in the law courts.
The majority opinion’s discussion of the nature of the doctrine of standing begins with the quotation that the doctrine requires the claimant to “allege such a personal stake in the outcome of the controversy as to assure that concrete adverseness which sharpens the presentation of issues upon which the court so largely depends for illumination of difficult constitutional questions.” Maj. op. at 950. This is a quotation from Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 703, 7 L.Ed.2d 663 (1962), which described that requirement as “the gist of the question of standing,” id. The same excerpt was quoted by the Supreme Court in Flast v. Cohen, 392 U.S. 83, 99, 88 S.Ct. 1942, 1952, 20 L.Ed.2d 947 (1968), with the further elucidation that:
The question whether a particular person is a proper party to maintain the action does not, by its own force, raise separation of powers problems related to judicial interference in areas committed to other branches of the Federal Government____ [I]n terms of Article III limitations on federal court jurisdiction, the question of standing is related only to whether the dispute sought to be adjudicated will be presented in an adversary context and in a form historically viewed as capable of judicial resolution.
Id. at 100-01, 88 S.Ct. at 1953. If the constitutional content of the doctrine of standing were indeed so limited, the majority’s disposition of this issue might be correct. In fact, however, the Baker-Flast approach to standing has been repudiated by later Supreme Court cases, which affirm that the doctrine is meant not merely to assure our ability to appraise issues, through presence of the historically customary “concrete adverseness,” Flast, supra, 392 U.S. at 101, 88 S.Ct. at 1953, but is rather “founded in concern about the proper — and properly limited — role of the courts in a democratic society,” Warth v. Seldin, 422 U.S. 490, 498, 95 S.Ct. 2197, 2204, 45 L.Ed.2d 343 (1975), and has a special function as a “precondition” to “[t]he exercise of judicial power [which] affects relationships between the coequal arms of the National Government,” Valley Forge Christian College v. Americans United for Separation of Church and State, Inc., 454 U.S. 464, 473, 102 S.Ct. 752, 759, 70 L.Ed.2d 700 (1982).
The majority opinion acknowledges that “[s]uits against coordinate branches of government by congressional plaintiffs pose separation-of-powers concerns which may affect a complainant’s standing.” Maj. op. at 951. Despite this recognition, however, the test of congressional standing that the majority proceeds to apply seems to me entirely lacking in relevant separation-of-powers content: “[We have] insisted that congressional complainants clearly allege a concrete injury in fact to a specific legal interest,” id. at 951, rather than “generalized, amorphous injuries,” id. Here, we are told, the appellant’s claimed injury “does not descend to the level of being a subjective, amorphous grievance of the legislators’ diminished effectiveness,” id. at 952, but is rather “specific and concrete [injury],” id., to “an interest positively identified by the Constitution, which mandates a specific procedure by which a revenue-raising bill shall become law,” id. at 951. AH this may have *127much to do with the strength of appellants’ claim on the merits; or with the question whether their complaint should have been dismissed for vagueness; but I fail to see how it significantly affects whether our acting in this case will produce a greater or lesser disruption of the separation of powers. To the contrary, it seems to me that setting ourselves up as arbiters of this internal dispute over whether the House may, if it wishes, accept tax legislation allegedly originated in the Senate, is much more disruptive than resolution of the more “vague and generalized” legislator challenge to the CIA’s expenditure of funds not appropriated and accounted for as constitutionally required, which we found nonjusticiable in Harrington v. Bush, 553 F.2d 190 (D.C.Cir.1977). The irrationality of the test is well enough demonstrated by American Federation of Government Employees v. Pierce, 697 F.2d 303 (D.C.Cir.1982), where we held that a congressman did not have standing to challenge an agency’s disregard of a committee-veto provision in his capacity as a member of the House, but did have standing as a member of the relevant committee. It is impossible to discern how there is any difference between the two, insofar as concerns the degree to which our resolution of the dispute would intrude into the workings of the other branches.
What has happened is that our opinions have mechanically extended the “vague and generalized grievance” test from an area where it makes sense to an area where it makes nonsense. When a suit by a private citizen is involved, the specificity with which the Constitution or a statute confers a right upon that particular individual as opposed to the citizenry at large does control the standing inquiry, see, e.g., Schlesinger v. Reservists Committee to Stop the War, 418 U.S. 208, 94 S.Ct. 2925, 41 L.Ed.2d 706 (1974); United States v. Richardson, 418 U.S. 166, 94 S.Ct. 2940, 41 L.Ed.2d 678 (1974). This is because in that context it can be said that the courts’ “province ... is, solely, to decide on the rights of individuals,” Marbury v. Madison, 5 U.S. (1 Cranch) 137, 170, 2 L.Ed. 60 (1803), whereas relieving “generalized grievances,” Richardson, supra, 418 U.S. at 176, 94 S.Ct. at 2946, or protecting “interest[s] common to all members of the public,” Ex parte Levitt, 302 U.S. 633, 634, 58 S.Ct. 1, 1, 82 L.Ed. 493 (1937), is the business of the political branches. When, however, the plaintiff is himself a member of one of the political branches, and asserts a “right” that consists of the exercise of (or participation in the exercise of) a political power, the business of the political branches is the very object of the dispute, no matter with what degree of particularity the “right” has been conferred. As succinctly put in our leading case concerning congressional standing, “[t]he subject matter at stake in this litigation is legislative power.” Kennedy v. Sampson, 511 F.2d 430, 435 (D.C.Cir.1974). Since that is so, it is impossible to say that we intrude upon the prerogatives of the Legislative Branch less severely when we resolve, for example, an internal dispute regarding the provision that “[t]he Vice President of the United States shall be President of the Senate,” U.S. Const, art. I, § 3, cl. 4, than we do when we resolve an internal dispute regarding the provision that “[njeither House, during the Session of Congress, shall, without the Consent of the other, adjourn for more than three days,” U.S. Const. art. I, § 5, cl. 4, simply because the former confers a “right” upon an individual with more specificity and particularity.
This erroneous test of congressional standing would long since have fallen of its own weight if the doctrine of equitable discretion had not been summoned forth to save us from the unacceptable results it produced. I will say more of that construct later, but for the moment I must note how strange it is that a doctrine (the doctrine of standing) “founded in concern ” for the separation of powers, Warth v. Seldin, supra, 422 U.S. at 498, 95 S.Ct. at 2204 (emphasis added), should now have yielded, four times within the last four years, and thrice within the last year, a result so repugnant to the separation of powers that we have had to exercise our *128supposed equitable powers to forestall it. See, in addition to the present case, Riegle v. Federal Open Market Committee, 656 F.2d 873 (D.C.Cir.), cert. denied, 454 U.S. 1082, 102 S.Ct. 636, 70 L.Ed.2d 616 (1981); Vander Jagt v. O’Neill, 699 F.2d 1166 (D.C.Cir.1983), cert. denied, -U.S.-, 104 S.Ct. 91, 78 L.Ed.2d 98 (1983); Crockett v. Reagan, 720 F.2d 1355 (D.C.Cir.1983). Any scientific theory which required this kind of adjustment would be pronounced useless and discarded. What does it take, one wonders, to arouse judicial suspicions that a legal theory is wrong?
The only test of congressional standing that is both consistent with our constitutional traditions and susceptible of principled application (i.e., an application undistorted by the ad-hoc ery of “remedial discretion”) must take as its point of departure the principle that we sit here neither to supervise the internal workings of the executive and legislative branches nor to umpire disputes between those branches regarding their respective powers. Unless and until those internal workings, or the resolution of those inter-branch disputes through the system of cheeks and balances (“[ajmbition ... counteractpng] ambition,” The Federalist No. 51, at 349 (Madison) (J. Cooke ed. 1961)) brings forth a result that harms private rights, it is no part of our constitutional province, which is “solely, to decide on the rights of individuals,” Marburg v. Madison, supra, 5 U.S. (1 Cranch) at 170, 2 L.Ed. 60. As the cases that have been brought before us since Mitchell v. Laird, 488 F.2d 611 (D.C.Cir.1973), demonstrate, that principle is reduced to meaninglessness, and the system of checks and balances replaced by a system of judicial refereeship, if the officers of the political branches are deemed to have a personal, “private” interest in the powers that have been conferred upon them (whether specifically or vaguely) by Constitution or statute. Unless those powers have been denied in such fashion as to produce a governmental result that harms some entity or individual who brings the matter before us, we have no constitutional power to interfere.
In my view no officers of the United States, of whatever Branch, exercise their governmental powers as personal prerogatives in which they have a judicially cognizable private interest. They wield those powers not as private citizens but only through the public office which they hold. Whatever the realities of private ambition and vainglory may be, in contemplation of law their personal interest in full and unfettered exercise of their authority is no greater than that of all the citizens for whose benefit (and not for the personal benefit of the officeholder) the authority has been conferred. They have a private right to the office itself, see Marburg v. Madison, supra, and to the emoluments of the office, see Powell v. McCormack, 395 U.S. 486, 89 S.Ct. 1944, 23 L.Ed.2d 491 (1969); Humphreg’s Executor v. United States, 295 U.S. 602, 55 S.Ct. 869, 79 L.Ed. 1611 (1935); but the powers of the office belong to the people and not to them.1 If this were not so, we would be besieged with lawsuits, not only on the part of congressional plaintiffs seeking full recognition of their powers by their congressional colleagues and by the Executive Branch, but also on the part of executive officers, asking us rather than the President to resolve conflicts in their authorities, or even challenging presidential resolution. I do not say we cannot reach such issues; but we do so in the context of a complaint that *129irregular process has produced legislative or executive action or inaction that harms the plaintiff, see INS v. Chadha, 462 U.S. 919, 103 S.Ct. 2764, 77 L.Ed.2d 317 (1983); Buckley v. Valeo, 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 669 (1976), and not through a supervisory inquiry into the process itself on the theory that each of its official participants has a personal “right” to performance of his constitutionally or statutorily assigned role. To put the point slightly differently: a proper understanding of the doctrine of separation of powers suggests that the personal desires of legislative and executive officers to exercise their authority are not within the “zone of interests” protected by the provisions of the Constitution and laws conferring such authority. See Valley Forge, supra, 454 U.S. at 474, 102 S.Ct. at 759. Only the interests of particular individuals who would be aided by the exercise of that authority — and have been harmed by its unlawful deprivation— come within that zone, since the authority was conferred for the benefit not of the governors but of the governed.2
Despite what seems to me the obvious (and, in light of the frequent invocation of equitable discretion, self-confessed) inadequacy of the standing test applied by the majority, I would not be disposed to question it if the law of this circuit on the subject of congressional standing were stable and seemed, by reason of the failure to review it, to have the tacit approval of the Supreme Court. Neither is true. In addition to the fact that the recently devised sky-hook of equitable discretion is a revision of our standing doctrine under another name, even without that development our holdings in this field have displayed a notable inconsistency. The panel opinion in Harrington v. Bush, supra, 553 F.2d at 207-09, abandoned the holding on standing of Mitchell v. Laird, supra, which had been decided only four years earlier. Riegle v. Federal Open Market Committee, supra, is flatly inconsistent with the reasoning of Reuss v. Balles, 584 F.2d 461 (D.C.Cir.), cert. denied, 439 U.S. 997, 99 S.Ct. 598, 58 L.Ed.2d 670 (1978), which involved precisely the same issue (a congressman's challenge to the allegedly unconstitutional composition of the Federal Open Market Committee of the Federal Reserve System).3 Moreover, largely through application of the doctrine of equitable discretion, with one exception all of our decisions in this field since Kennedy v. Sampson have awarded judgment for the party that was challenging standing, so that there has. been no ability to seek Supreme Court review on that point.4 The exception was Goldwater v. Carter, 617 F.2d 697 (D.C.Cir.1979) (en banc), which can hardly be considered to represent tacit Supreme Court approval of our course, since certiorari was accepted and the judgment was vacated on other jurisdictional grounds, 444 U.S. 996, 100 S.Ct. 533, 62 L.Ed.2d 428 (1979). The Supreme Court itself, of course, has never found standing to resolve, or reached the merits of, an intra- or inter-branch dispute presented by a federal *130officer whose only asserted injury was the impairment of his governmental powers.5
Our leading case involving congressional litigation, and the only unvacated case in which our finding of standing made any difference to the outcome, is Kennedy v. Sampson. It was based upon the premise that “ ‘the gist of the question of standing’ ” is whether the plaintiff has “ ‘alleged such a personal stake in the outcome of the controversy as to assure ... concrete adverseness,’ ” 511 F.2d at 435, quoting from Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 703, 7 L.Ed.2d 663 (1962). As discussed above, that view of the doctrine, which isolates it from major separation-of-powers concerns, has been revised by later Supreme Court cases, which acknowledge that standing is “founded in concern about the proper — and properly limited — role of the courts in a democratic society,” Warth v. Seldin, supra, 422 U.S. at 498, 95 S.Ct. at 2204. Kennedy is no longer good law.6
II. Remedial Discretion
As noted earlier, the theory of congressional standing with which I have taken issue here has displayed one flaw in four of its last five applications7: it has produced a concededly unacceptable result. Enter the doctrine of “remedial discretion” (in Riegle and Crockett, supra, it is called “equitable discretion,” and I shall use the terms interchangeably).
Believing as I do that the Constitution entirely forbids this suit, I can hardly disagree with the proposition that, if we entertain it, we should exercise whatever discretion we possess — equitable, remedial or other — to withhold relief. Considerations adequate to oust our jurisdiction are a fortiori adequate to justify our discretionary refusal to act. But the consequences of substituting one approach for the other are significant.
The majority's approach rests upon the following insight of Riegle v. Federal Open Market Committee, supra, the case *131which would, in the currently favored hackney, be the “_and its progeny” of this doctrine:
The most satisfactory means of translating our separation-of-powers concerns into principled decisionmaking is through a doctrine of circumscribed equitable discretion____ [TJhis test avoids the problems engendered by the doctrines of standing, political question, and ripeness.
656 F.2d at 881. It is interesting to speculate how the character of our law would be changed if the wisdom of solving separation-of-powers problems through broad reliance upon equitable discretion had only been comprehended sooner. When Chief Justice Marshall addressed the controversial question whether mandamus8 could issue to so prominent an executive officer as the Secretary of State, he asked (it has always been thought rhetorically):
[WJhat is there, in the exalted station of the officer, which shall bar a citizen from asserting, in a court of justice, his legal rights, or shall forbid a court to listen to the claim, or to issue a mandamus ... ?
Marbury v. Madison, supra, 5 U.S. (1 Cranch) at 170. Although the Chief Justice was forced to admit that “it is not perceived, on what ground the courts of the country are ... excused from the duty of giving judgment that right be done,” id. at 171, we now perceive that the answer is remedial discretion. And when the Chief Justice reached the further separation-of-powers issue whether the Court could declare an Act of Congress unconstitutional, he reasoned:
It is, emphatically, the province and duty of the judicial department, to say what the law is. Those who apply the rule to particular cases, must of necessity expound and interpret that rule____ [I]f a law be in opposition to the constitution; if both the law and the constitution apply to a particular case, so that the court must either decide that case, conformable to the law, disregarding the constitution; or conformable to the constitution, disregarding the law; the court, must determine which of these conflicting rules governs the case: this is of the very essence of judicial duty.
Id. at 177-78. Had Justice Marshall only known the Turkish delights of remedial discretion, he would have realized that this was not the unavoidable duty of the court at all.
I do not doubt that separation-of-powers considerations can lead to the denial of discretionary relief if other relief is available. See Adams v. Vance, 570 F.2d 950 (D.C.Cir.1978); cf. Rizzo v. Goode, 423 U.S. 362, 378-79, 96 S.Ct. 598, 607-608, (1976) (dictum). But where, as here, that ordinary condition to the denial of discretionary relief does not exist — so that the practical effect of denying relief and denying standing is precisely the same — our legal tradition from Marbury v. Madison forward suggests that any role for judicial discretion in protecting separation of powers must be an extremely limited one, reserved for unique or at least distinctive factual contexts. It cannot be applied so generally to entire classes of litigation, and on the basis of such factors, as to warrant the overt admission that discretion is an alternative to the doctrine of standing. I know of no precedent for the assertion, which has been made in this Riegle line of cases, of a discretion to grant or withhold the only available relief9 on the basis of a *132factor that is not accidental or extrinsic but pertains to the identity of the parties and the very nature of the claim. When the impropriety of granting relief derives from such a jurisdictional characteristic, the courts have not Hidden behind a massive “remedial discretion,” but have admitted their lack of power to rule in favor of the plaintiff because of lack of standing, see Richardson, supra, or sovereign immunity, see Edelman v. Jordan, 415 U.S. 651, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974).
As suggested by my earlier reminiscence of Marbury v. Madison, one conceivable consequence of expanding the doctrine of equitable discretion to do the duty of standing is that courts will decline to act where they have hitherto acted. However, given the realities of institutional ambition that were the reason for establishing the separation of powers, such untoward self-abnegation is not the major risk. The real risk, the predictable effect and the evident purpose is just the opposite. Under the doctrine of standing, once it is determined that this is a suit by congressmen, against congressmen, pertaining to their respective legislative powers, that is an end of the matter. With remedial discretion, however, while that characteristic of the claim may produce judicial abstention it will not necessarily do so. The court will proceed to consider, case by case, whether its involvement would “not serve a useful purpose,” Maj. op. at 955, or would be “unwise,” id.
While such a regime may quiet judges’ fears that we will be compelled to do harm (or to stir up a storm of congressional and popular opposition) by the normal exercise of our powers, it hardly meets the fears that produced the doctrine of separation of powers in the Constitution. Whenever we deal with separation-of-powers concerns affecting the Third Branch, in any context, we are judges in our own cause. But we judge under some constraint when the context is that which I discussed in Part I above — the application of a principled and intelligible doctrine of standing, faithful to our constitutional heritage and (in theory) externally imposed, which reflects separation-of-powers concerns. It is quite another thing to sit in judgment of our own powers in the case-by-case context of determining whether it is “wise” or “useful” for us to intervene in a particular dispute.
All of the factors that are to go into that Solomonic determination (made, alas, by mere ordinary judges) have not yet been established. One factor, however, has been given prominent attention in all the cases, from progenitor Riegle to its current offspring: whether, if the requested relief is not afforded, “non-frivolous claims of unconstitutional action would go unreviewed by a court,” Riegle, supra, 656 F.2d at 882 — or, as the majority opinion puts it, whether “the issue [of the constitutionality of this statute] will ... go unresolved,” Maj. op. at 956. If such an untoward consequence is likely, the discretionary relief will not be withheld. That single fac*133tor displays what a reversal of our legal system is in process: Marbury found that since the courts had to decide the case, the constitutionality of the statute had to be reviewed; Riegle et seq. find that since the constitutionality of the statute has to be reviewed, the courts must decide the ease. Riegle justifies this progression by positing a “mandate of the federal courts to ‘say what the law is,’ ” 656 F.2d at 882, quoting from Marbury v. Madison, supra, 5 U.S. (1 Cranch) at 177. There is of course no such mandate, or else advisory opinions would be proper. As Marbury v. Madison makes clear, the duty to “say what the law is” is not an independent mission, as Riegle would make it, but only a consequence that attaches when the resolution of private claims (which is the court’s mandate) requires the court to “apply the rule to particular cases,” id. Or as the Supreme Court put it in a later case:
We have no power per se to review and annul acts of Congress on the ground that they are unconstitutional. That question may be considered only when the justification for some direct injury suffered or threatened, presenting a justiciable issue, is made to rest upon such an act. Then the power exercised is that of ascertaining and declaring the law applicable to the controversy. It amounts to little more than the negative power to disregard an unconstitutional enactment, which otherwise would stand in the way of the enforcement of a legal right____ If a case for preventive relief be presented the court enjoins, in effect, not the execution of the statute, but the acts of the official, the statute notwithstanding____ To do [otherwise] would be not to decide a judicial controversy, but to assume a position of authority over the governmental acts of another and coequal department, an authority which plainly we do not possess.
Frothingham v. Mellon, supra, 262 U.S. at 488-89, 43 S.Ct. at 601. The majority’s view, that it would be proper to entertain the present suit if the constitutionality of this particular statute might otherwise escape judicial scrutiny, should be compared with the Supreme Court’s assessment:
It can be argued that if respondent is not permitted to litigate this issue, no one can do so. In a very real sense, the absence of any particular individual or class to litigate these claims gives support to the argument that the subject matter is committed to the surveillance of Congress, and ultimately to the political process.
United States v. Richardson, supra, 418 U.S. at 179, 94 S.Ct. at 2947. To convert the sometimes inescapable necessity of considering the validity of statutes into a continuing mission to do so; and then to convert standing into equitable discretion as though it makes no great difference, is to toy with the separation of powers.10
The majority opinion considers it highly relevant to the denial of discretionary relief that “private taxpayers have been found to have standing to challenge the constitutionality of [the legislation whose process of enactment is at issue here] under the Origination Clause.” Maj. op. at 956. The majority would not, I suspect, consider such a factor pertinent in the case of other rights: “Since other parties to this contract have been found to have standing to challenge its validity, the need of this plaintiff for declaratory relief is less compelling.” “Since other employees have been found to *134have standing to seek an injunction against this discriminatory practice, this employee has less need of such relief.” The reasoning seems less objectionable here, I think, because we all feel that the “right” of these congressional plaintiffs to originate tax legislation is not really a personal entitlement but a public interest in the regularity of governmental process. That should lead to the conclusion, not that these plaintiffs should be denied equitable relief, but that they have no standing.

. I do not assert that this is either a law of nature or a scientific description of the "real world." It is a conceptualism that reflects, and facilitates application of, the doctrine of separation of powers. It is not necessarily extendible, therefore, to the governmental powers of state officers, which are not insulated from our scrutiny by that doctrine. See Coleman v. Miller, 307 U.S. 433, 59 S.Ct. 972, 83 L.Ed. 1385 (1939). For an analogous situation where the rules of standing differ in federal versus state-and-Iocal cases, compare Frothingham v. Mellon, 262 U.S. 447, 43 S.Ct. 597, 67 L.Ed. 1078 (1923), denying, on separation of powers grounds, federal taxpayer standing to challenge federal expenditures, with Crampton v. Zabriskie, 101 U.S. 601, 25 L.Ed. 1070 (1880), granting county taxpayer standing to challenge county board expenditures.


.The article by Judge McGowan relied upon by the majority, Maj. op. at nn. 38 & 50, asserts that "[standing, although reflecting a desire for judicial restraint, does not address the separation-of-powers concerns inherent in any suit by a legislator against the Executive Branch," since "standing has always been thought of as turning upon the relationship of plaintiff to claim, not upon the relationship of plaintiff to defendant that is so troublesome here." McGowan, Congressmen in Court: The New Plaintiffs, 15 GaL. Rev. 241, 255 (1981). It seems to me, however, that it is not the relationship of plaintiff to defendant that gives trouble in these cases. There is no problem in entertaining a suit by a congressman against the Executive Branch for a tax refund, or by a congressman against the Speaker of the House for breach of a commercial contract. It is precisely the "nature of the claim” that gives difficulty — that is, a claim pertaining to the congressman’s exercise of legislative powers.


. The factor which Riegle asserts explains Reuss's contrary holding, see 656 F.2d at 879 n. 7, is not even mentioned in the portion of Reuss dealing with legislator standing, 584 F.2d at 465-68.


. In Kennedy v. Sampson, itself, certiorari could have been sought but was not.


. In the Supreme Court’s disposition of Goldwater v. Carter, supra, only the dissent of Justice Brennan reached the standing issue — and that only by implication, since it proceeded directly to the merits. The Court’s summary affirmance of Pressler v. Blumenthal, 434 U.S. 1028, 98 S.Ct. 758, 54 L.Ed.2d 776 (1978), could, as Justice Rehnquist's concurrence noted, "rest as readily on our conclusion that appellant lacked standing to litigate the merits of the question as it could on agreement with the District Court's resolution of the merits of the question.” Id. at 1029, 98 S.Ct. at 758.


. The majority claims that the foregoing analysis of legislator standing "really mak[es] a political question argument in the guise of standing analysis,” Maj. op. at 953, and thereby "attempts an end-run around prior Supreme Court cases which found [origination clause] issues justiciable,” id. That is not so. The conclusion of the analysis is not that the issue of whether a tax bill originated in the House of Representatives is nonjusticiable (a private party injured by the resulting legislation can litigate it, see supra at 959). Rather, the conclusion is that injury to legislative powers is not constitutionally sufficient to enable these plaintiffs to bring the issue before us.
It is true, as the majority says, that “any claim under the Origination Clause, including one brought by a private taxpayer, will necessarily pertain to the exercise of legislative power," id. at 953, but the majority is wrong to conclude from this that “under the concurrence’s ‘standing’ analysis, no one will ever have standing to sue for such an alleged constitutional violation,” id. A taxpayer suit may “pertain to the exercise of legislative power” in the sense that whether legislative power was exercised properly is relevant to the outcome. But in such a suit the improper exercise of legislative power is not, as it is here, the very gravamen of the complaint. The taxpayer complains that the government is taking his money wrongfully because the House did not originate the legislation. These plaintiffs complain that the House did not originate the legislation.
It is of course correct that the considerations I rely upon to mark out the boundaries of the doctrine of standing are similar to considerations that may invoke the political question doctrine. It could hardly be otherwise, since the principal purpose of both doctrines is to preserve the separation of powers. That no more suggests, however, that the one is the same as the other than the shared purpose of producing economic welfare makes the Sherman Act an "end-run” around the commerce clause.


.Since the decision of Riegle in 1981, only in American Federation of Government Employees v. Pierce, supra, have we sustained congressional standing without invoking equitable discretion. Even in that case, of course — as in every unvacated case except Kennedy — the finding of standing was inconsequential to the result.


. Although mandamus is classed as a legal remedy, its issuance is discretionary, and largely controlled by equitable principles. United States v. Dern, 289 U.S. 352, 359, 53 S.Ct. 614, 617, 77 L.Ed. 1250 (1933); Duncan Townsite Co. v. Lane, 245 U.S. 308, 312, 38 S.Ct. 99, 101, 62 L.Ed. 309 (1917).


. With one exception, all of the cases cited in the majority opinion to establish that it is not novel to deny declaratory relief "regardless of the availability of other forms of relief,” Maj. op. at 955, involve situations in which alternate relief was not available in the current proceeding but was available later or elsewhere — and that factor was important to the courts’ analysis. See Samuels v. Mackell, 401 U.S. 66, 69-72, 91 S.Ct. 764, 766-767, 27 L.Ed.2d 688 (1971); Brillhart v. Excess Ins. Co., 316 U.S. 491, 494-96, 62 S.Ct. 1173, 1175-1176, 86 L.Ed. 1620 (1942); Wilderness Society v. Morton, 479 F.2d 842, 886-87 (D.C.Cir.) (en banc), cert. denied, 411 U.S. 917, 93 S.Ct. 1550, 36 L.Ed.2d 309 (1973); *132Lampkin v. Connor, 360 F.2d 505, 511-12 (D.C. Cir.1966). The one exception is Winpisinger v. Watson, 628 F.2d 133 (D.C.Cir.), cert. denied, 446 U.S. 929, 100 S.Ct. 1867, 64 L.Ed.2d 282 (1980), and there it is significant that the discretionary denial of relief was an alternate ground, the first basis being (precisely what one would expect when not-otherwise-available relief is denied without reaching the merits) a jurisdictional one, viz., lack of standing. That first ground, of course, meant that the court had no jurisdiction to speculate upon the second, so it is the weakest of dictum.
The majority confides that it "could conceive of judicial remedies [other than the requested declaratory relief] to right the wrong claimed here,” Maj. op. at 954. I cannot. If I could, however (and if I believed there was standing), I would heed the command of Fed.R.Civ.P. 54(c) that “every final judgment shall grant the relief to which the party in whose favor it is rendered is entitled, even if the party has not demanded such relief in his pleadings," and the well established principle that a complaint shall not be dismissed for failure to state a claim simply because it demands a form of relief the court cannot grant, if alternative relief the court can grant is available. See, e.g., Holt Civic Club v. Tuscaloosa, 439 U.S. 60, 65-66, 99 S.Ct. 383, 387-388, 58 L.Ed.2d 292 (1978). If the majority can conceive of relief, it should provide it; and if it cannot it must live with the unpleasant truth that the Riegle notion of equity to which it subscribes leaves a whole class of plaintiffs with a right, but no remedy — a situation which equity was created to avoid rather than produce.


. The appealing notion of equitable discretion as a substitute for constitutional prohibition has, predictably, spread to other jurisdictional doctrines:
The parties attempt to categorize the decision to be made here either as one of “ripeness” or "mootness." We see no reason, however, to pigeonhole our decision in this case into any specific category of nonjusticiability. We believe that “we should exercise our 'judicial discretion to dismiss the action without a determination on the merits’____” ... Cf. Riegle v. Federal Open Market Committee____ National Wildlife Federation v. Marsh, 665 F.2d 390, 392 (D.C.Cir.1981) (citations omitted).